United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-661
Issued: August 24, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 25, 2012 appellant filed a timely appeal from a November 30, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) granting him an increased
schedule award. The Board docketed the appeal as No. 12-661.
The Board has reviewed the record on appeal and finds that the case is not in posture for
decision. This case has previously been before the Board.1 In its most recent decision dated
April 4, 2011, the Board set aside an April 19, 2010 OWCP decision finding that appellant had
no more than a nine percent permanent impairment of the right upper extremity.2 The Board
determined that neither the second opinion examiner nor the medical adviser appropriately rated
his impairment of the extremity resulting from a spinal nerve impairment under the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (6th
ed. 2009) (A.M.A., Guides). The Board remanded the case for OWCP to obtain a medical
1

OWCP accepted that appellant sustained an aggravation of cervical disc disease due to factors of his federal
employment. The Board issued multiple decisions from 2003 to 2008 setting aside OWCP’s schedule award
decisions, an overpayment decision and reversing a loss of wage-earning capacity determination. Docket Nos. 021072 (issued January 17, 2002); 02-1225 (issued June 2, 2003); 05-1726 (issued November 22, 2005); 06-122
(issued October 19, 2006); 07-1753 (issued December 31, 2007 and 08-1247 (issued December 12, 2008).
2

Docket No. 10-1562 (issued April 4, 2011).

opinion regarding the extent of appellant’s right upper extremity impairment consistent with the
July/August 2009 edition of The Guides Newsletter.3
On June 16, 2011 OWCP referred appellant to Dr. Michael D. Plooster, a Board-certified
orthopedic surgeon, for a second opinion examination. In a report dated July 13, 2011,
Dr. Plooster found “significant cervical spine abnormalities” but noted that he was “not asked to
comment nor rate the disability as it pertains specifically to the cervical spine.” He asserted that
the “origins of [appellant’s] extremity problems are coming from the cervical spine and not from
the upper extremities.” Dr. Plooster advised that he would “do the best I can to give an
impairment rating to the upper extremities. This, however, is not in line with a specific diagnosis
that is causing [appellant’s] anatomic and functional disability.” Dr. Plooster selected the
diagnosis of a brachial plexus impairment and used Table 15-20 on page 434 of the sixth edition
of the A.M.A., Guides to find a 13 percent right upper extremity impairment and a 20 percent
left upper extremity impairment. In a supplemental report dated August 15, 2011, he again noted
that the “diagnosis in this case is cervical in origin and not brachial plexus….” On September 4,
2011 an OWCP medical adviser reviewed Dr. Plooster’s report and concurred with his
impairment rating using the brachial plexus diagnosis.
Dr. Plooster and OWCP’s medical adviser agreed that appellant had a 13 percent right
upper extremity impairment and a 20 percent left upper extremity impairment. Neither physician
referred to the July/August 2009 Newsletter regarding spinal nerve extremity impairments. The
sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating spinal
nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings for
extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.4 OWCP has adopted
this approach for rating impairment of the upper or lower extremities caused by a spinal injury.5
As the Board explained in its prior decision, OWCP should obtain an opinion that applies the
July/August 2009 Newsletter to evaluate any impairment of an extremity caused by a spinal
injury. As the medical evidence does not contain a report consistent with OWCP’s procedures
for rating an impairment from a spinal nerve injury, the case will be remanded for further
development of the medical evidence. On remand OWCP should obtain an opinion regarding
the extent of appellant’s permanent impairment of the upper extremities due to his cervical spine
injury consistent with The Guides Newsletter. Following this and any further development
deemed necessary, it should issue an appropriate decision.

3

Christopher R. Brigham, MD, Rating Spinal Nerve Extremity Impairment Using the sixth edition, The Guides
Newsletter (July/August 2009).
4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2011 is set aside and the case is remanded for
further proceedings consistent with this order of the Board.
Issued: August 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

